Title: John Adams to C. W. F. Dumas, 25 August 1784
From: Adams, John
To: Dumas, C. W. F.


        
          Dear Sir.
          Auteuil near Paris August 25th: 1784.
        
        I had a tedious Passage of two Days from Helvoet and was at last obliged to Land at Leostoff a dozen Leagues from Harwich, and ride from thence twenty four miles in a Cart before I could find a Post Chaise; but on Saturday noon, I had the Satisfaction of meeting my friends in perfect Health at the Adelphi Buildings in London, I never set my Foot in any other House, till next Morning at ten, when we all embarked on board a Coach which John had in Readiness. We had another long Passage from Dover, but reached Paris, on the 13th and on the 17th left the Hotel de York, for this Hill at Auteuil, where Mr: Barclay had taken me a House, Vis-à-Vis la Conduite. The House is large and convenient enough. The Garden is elegant. The Situation is excellent, far enough from the Mass of Putrifaction in Paris, and high enough above the Fogs of the Seine. but its best Recommendations, are its Tranquility, and its proximity to my beautifull park the Bois de Boulogne, where I can walk or ride as I please. it is within a mile of Mr: Franklin, at whose house we shall do Business, as his Infirmity prevents him from riding in a Carriage, or going abroad, except for a Walk. Congress have cut out work for us, enough for two Years.
        I should be obliged to you for the News and Politicks of the Hague, from time to time, you may address your Letters to me, here or under cover to Mr: Barclay.
        Mrs: and Miss and Mr: J. Q. Adams join with me, in friendly Regards to yourself Madame and Mademoiselle Dumas.— I am half sorry Mr: Jefferson arrived so soon, which prevented us a Months Residence at the Hague.— Once more after an Interruption of ten Years, I pronounce myself a happy Man, and pray Heaven to continue me so.
        Our Commissions, which are as numerous as the sands, are limited to two Years, during which time I hope I shall never cease to be an Inhabitant of Auteuil, as I am weary of Wandering and Wish to be fixed in some regular Course.
        I should be obliged to you particularly for the earliest, Intimation what is like to be the Fate of the Scheld.
        With great, and sincere Esteem I have the honour to be / Dear Sir, / Your most obedient, humble Servant
        
          John Adams.
        
       